     Case 2:21-cv-00737-RFB-BNW Document 16 Filed 08/31/21 Page 1 of 3




 1   THOMAS E. WINNER
     Nevada Bar No. 5168
 2   LARA L. MILLER
     Nevada Bar No. 12618
 3   WINNER BOOZE & ZARCONE
     1117 South Rancho Drive
 4   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 5   Facsimile (702) 243-7059
     twinner@winnerfirm.com
 6   lmiller@winnerfirm.com

 7   Attorneys for GEICO Casualty Company

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     MORGAN SPENCER KERN, an                         CASE NO.: 2:21-cv-00737-RFB-BNW
11   individual,

12          Plaintiff,

13   vs.

14   GEICO CASUALTY COMPANY, a
     foreign corporation; DOES I through X,
15   inclusive and ROE BUSINESS ENTITIES I
     through X, inclusive,
16
            Defendants.
17

18    STIPULATION AND ORDER TO DISMISS WITHOUT PREJUDICE PLAINTIFF’S
     CAUSES OF ACTION FOR VIOLATION OF NEVADA UNFAIR CLAIMS PRACTICES
19
      ACT AND BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
20
            IT IS HEREBY STIPULATED AND AGREED by and between Carl Houston of Ladah
21

22   Law Firm, attorney for Plaintiff, MORGAN SPENCER KERN, and Thomas E. Winner and Lara

23   L. Miller, of the law firm of Winner, Booze & Zarcone, attorneys for Defendant, GEICO

24   CASUALTY COMPANY that Plaintiff’s Complaint alleges causes of action for Breach of
25
     Contract, Violations of the Nevada Unfair Claims Practices Act, including punitive damages,
26
     and Breach of the Covenant of Good Faith and Fair Dealing, including punitive damages.
27
            IT IS FURTHER STIPULATED AND AGREED THAT plaintiff will dismiss, without
28
                                              Page 1 of 3
     Case 2:21-cv-00737-RFB-BNW Document 16 Filed 08/31/21 Page 2 of 3




 1   prejudice, his causes of action for Violations of the Nevada Unfair Claims Practices Act,

 2   including punitive damages, and Breach of the Covenant of Good Faith and Fair Dealing,
 3
     including punitive damages, as alleged in his Complaint.
 4
            DATED this 31st day of August, 2021.
 5

 6
                                                 WINNER BOOZE & ZARCONE
 7

 8
                                                 /s/Lara L. Miller
 9                                               Thomas E. Winner
                                                 Nevada Bar No. 5168
10                                               Lara L. Miller
                                                 Nevada Bar No. 12618
11                                               1117 South Rancho Drive
                                                 Las Vegas, Nevada 89102
12
            DATED this 31st day of August, 2021.
13

14
                                                 LADAH LAW FIRM
15

16
                                                 /s/Carl R. Houston
17                                               Carl R. Houston
                                                 Nevada Bar No. 11161
18                                               517 South Third Street
                                                 Las Vegas, Nevada 89101
19                                               Attorneys for Plaintiff

20

21

22

23

24

25

26

27

28
                                               Page 2 of 3
     Case 2:21-cv-00737-RFB-BNW Document 16 Filed 08/31/21 Page 3 of 3




 1                                              ORDER

 2
            Upon Stipulation by counsel for the parties, and good cause appearing therefore,
 3
            IT IS ORDERED THAT plaintiff’s causes of action for Violations of the Nevada Unfair
 4
     Claims Practices Act, including punitive damages, and Breach of the Covenant of Good Faith
 5

 6   and Fair Dealing, including punitive damages, as alleged in his Complaint are dismissed without

 7   prejudice.

 8          DATED this 31st       day of      August                           , 2021.
 9

10

11                                               DISTRICT JUDGE
12

13   Submitted by:
14   WINNER BOOZE & ZARCONE, LTD.
15

16   /s/Lara L. Miller
     Thomas E. Winner
17   Nevada Bar No. 5168
     Lara L. Miller
18   Nevada Bar No. 12618
     1117 South Rancho Drive
19   Las Vegas, Nevada 89102
     Attorneys for Defendant
20

21

22

23

24

25

26

27

28
                                               Page 3 of 3
